DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 26 February 2021 in which claims 1-12 are presented for examination. Claims 1-12 are therefore pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “program” claim is not to a process, machine, manufacture, or composition of matter. In light of the specification the program is disclosed as being software (e.g., par. 250). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
1) The claim recites “a low-resolution entire image including the plurality of partial images”, however, the antecedent basis of the plurality of partial images is “plurality of high-definition partial images”. Thus, it is indefinite how the low resolution entire images includes a plurality of high definition partial images.
2) The claims also recites “regions are hierarchically configured”. It is not clear how, according to the claim or the specification, these regions are hierarchically configured. Using Fig. 2A as shown, the partial images appear as random regions on the entire image, there does not appear to be any order, arrangement, or hierarchy relationship with the partial images in the Figure or associated description. Further, the partial images are assumed to be partial to the entire image, see 1) above for related issue, thus the only hierarchically configured relationship as examined herein is the entire image being made of and ranked above such partial images.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “small portable mobile display device” and “large-sized large screen display device”. It is indefinite with the relative and redundant terms what is being claimed, ie. portable, mobile are redundant and small is relative; large sized and large screen appear redundant while also relative.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zilberman et al (hereinafter “Zilberman”, 2017/0201689).
As per Claim 1, Zilberman discloses a content distribution system comprising: 
a distribution server that distributes content in which a plurality of high-definition partial images and a low-resolution entire image including the plurality of partial images as regions are hierarchically configured (at least paragraph 63, 72, 88, 174; Fig. 1; distribution server distributing to devices 12 low-resolution imaging data for the entire 
a first display device that displays the entire image, and displays the partial images in a selectable manner on the entire image, so that operation of selecting a predetermined partial image of the partial images is performed (at least paragraph 174, 146, 97-98, 103, 100; low resolution image sent to remote viewing station 12 with portioning data 55, remote viewing station 12 may receive from the second, or remote, user 15, a selection of an image portion associated with a portion identifier 58); and 
a second display device that displays the partial images distributed from the distribution server in high definition according to operation on the first display device (at least paragraph 104-105, 146; Fig. 4A-C; remote viewing stations 12 for remote user 15 to be provided low resolution image and selecting a portion of image for high resolution viewing; Higher-resolution image 61 is a portion of high-resolution image 51 and/or low-resolution image 53 associated with portion identifier 58, such as image 42 of FIG. 4A; Portion identifier 58 is typically associated with, and/or defines, or points to, a particular portion of an image, namely an image portion. In this respect a particular portion identifier 58 may be associated with an image portion of high-resolution image 51, and the same or respective image portion of a low-resolution image 53, as well as the same or respective image portion of a higher-resolution image).
As per Claim 2. The content distribution system according to claim 1, wherein the distribution server, correspondingly to a request for distribution of the predetermined partial image, reads the partial image according to the request from a content storage unit in which the content is stored, and distributes the partial image to the second 
As per Claim 3. The content distribution system according to claim 1, further comprising a conversion server that converts an uncompressed entire image in which the entire image is stored in an uncompressed format into the partial image according to a request for distribution of the predetermined partial image, wherein, in a case where the predetermined partial image is not stored in a content storage unit in which the content is stored, the distribution server requests the conversion server to convert the uncompressed entire image to the partial image, and distributes the predetermined partial image acquired according to that request to the second display device (at least Fig. 5; par. 55, 97; imaging server and/or distribution server having resolution control software 17 that converts high resolution image to low resolution, receiving selection of image portion, converting to high resolution partial image for sending to remote viewing stations 12).
As per Claim 4. The content distribution system according to claim 1, wherein the first display device performs characteristic image processing on a region corresponding to a plurality of the partial images on the entire image, and displays a selection screen that has been subjected to image processing showing a selection state on selected one of the plurality of the partial images (at least paragraph 184, 153, Fig. 7; acquire one or more images by a processing device, such as a mobile communication device; image portions and their respective portion identifiers may be defined ‘on-the-fly’ rather than being predefined. As shown and described above, a remote user 15 at viewing station 
As per Claim 5. The content distribution system according to claim 1, wherein the first display device, according to operation of selecting the predetermined partial image, transmits direction and visual field selection information indicating a region of the partial image to the second display device, and the second display device transmits a request for distribution of the predetermined partial image to the distribution server on a basis of the direction and visual field selection information (at least paragraph 103-107, 157, 161; remote viewing station 12 may receive from the second, or remote, user 15, a selection of an image portion associated with a portion identifier 58. Process 47 may then continue with step 59 of procedure 49 sending portion identifier 58 to camera 11. The portion identifier 58 is associated with, and/or defines, a particular portion of low-resolution image 53; orientation of camera included in portion identifier that is selected).
As per Claim 7. The content distribution system according to claim 1, wherein the first display device and the second display device periodically exchange synchronization information for synchronizing reproduction time of the content within a predetermined time (at least paragraph 128, 161-162, 107; real-time viewing by second user of high-resolution portion; images having time index for image portions from low resolution image).
As per Claim 8. The content distribution system according to claim 7, wherein the synchronization information includes transmission time at which the synchronization information is transmitted, reproduction reference time at time of the transmission time, and reference time speed at time of the transmission time, and the synchronization 
As per Claim 9. The content distribution system according to claim 1, wherein the first display device transmits a request for distribution of the predetermined partial image to the distribution server, receives the partial image distributed from the distribution server correspondingly to the request, generates compressed image sound obtained by compressing the partial image together with sound of the partial image, and transmits the compressed image sound to the second display device (at least paragraph 96, 60; image may be a video clip or stream and each remote viewing station including computer/tv/etc would play video with sound and corresponding processing of video or image with respective sound).
As per Claim 10. The content distribution system according to claim 1, wherein the first display device is a small portable mobile display device provided with a touch panel display, and the second display device is a large-sized large screen display device capable of displaying a high-definition image (at least paragraph 143, 58-60).
Claims 11-12 do not, in substance, add or define any additional limitations over claims 1 and therefore are rejected for similar reasons, supra. Claim 11 is a corresponding method claim of system claim 1 and claim 12 is a corresponding program performing processing as described in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman in view of Van Brandenburg et al (hereinafter “Van Brandenburg”, 2016/0165309).
Zilberman fails to explicitly disclose wherein Media Presentation Description (MPD) of Moving Picture Experts Group Dynamic Adaptive Streaming over HTTP (MPEG-DASH) is used for the direction and visual field selection information. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Van Brandenburg. Van Brandenburg discloses, in an analogous art, using MPEG-DASH streaming of a video to a user for the user to select a region of interest ROI vector, including coordinates and direction, of a high resolution large field of view image region or tile that is selected from a spatial manifest file or MPD (at least paragraph 2-17, 160). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Van Brandenburg’s MPD ROI selection with Zilberman as Van Brandenburg teaches such selective streaming of regions reduces bandwidth and processing load by the client and allows the user to explore in a seaming less fashion without interrupting a video.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY G TODD/Primary Examiner, Art Unit 2457